Citation Nr: 1224720	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  11-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel

INTRODUCTION

The Veteran served on active duty from September 1952 to December 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  The Veteran testified at a hearing before the undersigned Veterans Law Judge, in June 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.

2.  Tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the full benefits sought on appeal; therefore, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for bilateral hearing loss and tinnitus, maintaining that after his exposure to military noises associated with the repair of aircrafts and working on the flight line, he experienced the onset of decreased hearing ability and tinnitus and that the conditions have persisted since separation. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The evidence of record confirms that the Veteran has hearing loss for VA purposes.  See Private Audiological Evaluation, Aug. 4, 2010; VA Audiological Examination Report, May 18, 2009.  Further, given a lay person is competent to identify the medical condition, the Veteran has provided a competent and credible diagnosis of tinnitus.  See Davidson, 581 F.3d at 1316; Board Hearing Transcript, Jun. 14, 2012, pp. 6-8; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).

Additionally, service department records confirm the Veteran's military occupational specialty (MOS) was that of an Aviation Structural Mechanic.  Hence, although he had a non-combat MOS, the tasks associated with his military duties likely resulting in exposure to mechanical and aircraft engine related acoustic trauma.  Furthermore, the Veteran's account of military noise exposure has remained generally consistent and there is no evidence to counter his account of in-service experiences.  Accordingly, the Board finds the Veteran's account of acoustic trauma credible and sufficiently corroborated.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  Therefore the determinative issue, and focus of the analysis to follow, is whether there is sufficient evidence of a relationship between diagnosed bilateral hearing loss and tinnitus and the Veteran's military service.

The Veteran was provided a May 2009 VA audiological examination, and provided an account of tinnitus and hearing impairment symptomatology, including in-service onset, continuity since separation and post-service noise exposure.  Based on current findings, the examiner diagnosed bilateral sensorineural hearing loss; however, given his enlistment and separation examinations reported audiological acuity based on whisper tests and the Veteran's post-service noise exposure, the examiner stated an etiological opinion could not be provided without resorting to speculation.  

In a September 2010 statement, private audiologist J. Caudle, Au.D., indicates that the Veteran was provided an audiological examination in August 2010 and reports his diagnosis of bilateral sensory-neural hearing loss.  Relying on his account of in-service acoustic trauma and hearing impairment symptomatology, service treatment records, relevant medical evidence/findings and medical expertise, Dr. Caudle opined that it is likely that the Veteran's diagnosed hearing loss had its onset in service. 

At a December 2010 VA audiological examination, the Veteran again detailed hearing impairment symptomatology and in- and post-service acoustic trauma(s).  After performing an appropriate exanimation, the examiner continued the diagnosis of bilateral sensorineural hearing loss.  Moreover, the examiner stated whisper tests, including those performed at the time of the Veteran's enlistment and separation examination, are not frequency specific and would not detect high frequency hearing loss or any preexisting hearing impairment.  After discussing the medical evidence of record, specifically reporting the August 2010 opinion of Dr. Caudle failed to account of the possibility a preexisting hearing impairment or the Veteran's approximately 30 year history of post-service employment related noise exposure, the examiner stated etiological opinion could not be provided without resorting to speculation.  

As an initial matter, the Veteran has provided a competent account of in- and post-service hearing impairment and tinnitus symptomatology, including onset and continuity since separation.  Indeed, to the extent his statements merely provide an account of symptoms within his personal observation he is competent to detail such matters.  See Jandreau, 492 F.3d at 1377.  Additionally, the Veteran has continually provided an account of symptomatology and in- and post-service acoustic trauma with little, if any, variation.  What is more, the Board finds that the Veteran's demeanor at his June 2012 hearing, including the candor of his responses and the forthcoming nature of his testimony, provides highly probative evidence as to his credibility on these matters.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding, that "[i]n the case of oral testimony, a hearing officer may properly consider the demeanor of the witness.").  These factors together make the Veteran's statements as to in-service acoustic trauma and continuous post-service hearing impairment and tinnitus symptomatology competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington, supra.  

	Bilateral hearing loss claim

In any service connection claim medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the Board finds the most probative medical opinion of record weighs in favor of the claim.  Particularly, the September 2010 opinion of private audiologist J. Caudle, Au.D., is highly probative evidence in favor of the claim.  In this statement, Dr. Caudle provides a clear and well reasoned medical opinion placing the likely onset of diagnosed bilateral hearing loss during the Veteran's period of military service, highlighting in-service acoustic trauma(s) that are consistent with the Veteran's MOS.  Moreover, the September 2010 opinion of Dr. Caudle reflects consideration and analysis of (I) the Veteran's competent and credible account of hearing impairment symptomatology and in-service acoustic trauma, (II) service treatment records, (III) current examination findings and (IV) medical expertise in the field.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Further, Dr. Caudle's opinion adequately accounts for the whisper voice tests and the imprecise nature of the findings, and reasonably reflects a finding that, even if subjected to post-service acoustic trauma, the condition likely had its onset in-service.  Accordingly, the Board finds the September 2010 opinion of Dr. Caudle to provide highly probative evidence in favor of the service connection claim for bilateral hearing loss.  

Conversely, the Board finds the May 2009 and December 2010 VA examiners' opinions to be inadequate with regard to the determinative matter at hand.  Medical opinions are not per se inadequate simply because the medical professional states an opinion cannot be provided without resorting to speculation; however, as is the present case, the May 2009 VA examiner and the December 2010 examiners provided such statements but do not adequately explain the basis for such a conclusion and such is not otherwise apparent to the Board.  See Jones v. Shinseki, 23 Vet. App. 382, 389-94 (2010).  Moreover, in the course of addressing the September 2010 opinion of Dr. Caudle, it is apparent the December 2010 VA examiner did not adequately consider the Veteran's competent and credible account of in-service acoustic trauma and of experiencing continuous symptoms since separation.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan, 451 F.3d at 1336.  Based on these factors, the Board concludes that, at best, the logic and reasoning of the May 2009 and December 2010 examination opinions are incomplete, if not inadequate.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Therefore, resolving all reasonable doubt in the Veteran's favor, the evidence shows that bilateral hearing loss is related to his period of military service, and the Board grants service connection for bilateral hearing loss.  


	Tinnitus claim

Having carefully considered the claim, the Board finds that the evidence shows that the Veteran sustained acoustic trauma during service.  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.  Moreover, as noted above, pursuant to 38 C.F.R. § 3.303(b), the second and third elements of service connection may be established by demonstrating a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. at 307.  The Board finds that the lay evidence of record, including the Veteran's June 2012 Board testimony, is credible and is supported by the later diagnosis.  Id.

The Board finds competent and credible the Veteran's history of tinnitus since service because (I) his account of having tinnitus in service and since separation has remained consistent; (II) he has provided a candid account of post- service noise exposure; and (III) his account is generally supported by the most probative medical opinion of record (i.e., the September 2010 statement of Dr. Caudle).  See Davidson, 581 F.3d at 1316.  Further, the competent evidence of record confirms his diagnosis with tinnitus.  Thus, the Board finds that service connection is warranted for tinnitus and the claim is granted.  Id. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


